BROADDUS, P. J.
This suit "was instituted before a justice of the peace of Galena township, Jasper county, against the defendant, a railroad corporation, for the negligent killing of plaintiff’s mule by one of its trains of cars in the town of Quapaw, Indian Territory. The plaintiff at the time was living in Quapaw, but soon after moved to the State of Kansas. The de*236fendant objected to the introduction of any evidence for tbe reason that the petition shows the mule was killed in the Indian Territory; therefore, the justice had no jurisdiction and consequently the circuit court had.no jurisdiction of the cause of action. The objection was overruled. The defendant offered in evidence the statutes of Kansas for the purpose of showing that in that State, the place of residence of plaintiff, a non-resident would not be permitted under its laws to maintain such an action. The court rejected the offer. The rejection of the court of this evidence, we think, was not an error of any importance, as we know of no law of interstate comity that would affect the jurisdiction of a justice’s court where such jurisdiction of the cause of action is localized by the statute.
Section 3839, Revised Statutes 1899, limits the jurisdiction of a justice of the peace in actions against a railroad company for killing and injuring animals to the township in which the injury occurred or to any adjoining township. See Rohland v. Railroad, 89 Mo. 180; Creason v. Railroad, 17 Mo. App. 111. As the justice had no jurisdiction of the subject-matter, the circuit court had none, for which reason the cause is reversed.
All concur.